Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 09/30/2021 for application number 16/634,208. Claims 1, 6-7, 27, 29, 34, 36-37 have been amended. Claims 5, 9-11, 14-26, 28, 32-33, 35, 38-48 are cancelled. Claims 49-52 are new. Applicant’s amendments have overcome the claim objections identified in the previous office action. Claims 1-4, 6-8, 12-13, 27, 29-31, 34, 36-37, and 49-52 are pending.

Reason for Allowance
Claims 1-4, 6-8, 12-13, 27, 29-31, 34, 36-37, and 49-52 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
3GPP R1-1707633 (LG Electronics, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th – 19th May 2017; hereinafter “NPL1”)
3GPP R1-1701118 (Ericsson, 3GPP TSG-RAN WG1 Ad hoc NR Meeting, Spokane, USA, January 16 – 20, 2017; hereinafter “NPL2”)
3GPP R1-1707824 (MediaTek Inc., 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China, 15th – 19th May 2017; hereinafter “NPL3”)
Kim et al. (US 20130010714 A1; hereinafter “Kim”)
Baldemair et al. (US 20110292887 A1; hereinafter “Baldemair”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; 
parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; 
parsing DCI carried in the bit string according to the DCI format.”
In contrast, the closest prior art, NPL1, discloses a downlink control information detecting method, applied to a terminal, comprising: obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH (Sec. 3: Option 1). NPL1 further discloses performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information (Sec. 3: Options 1-3). But NPL1 does not disclose performing blind detection on the PDCCH to obtain a bit string; parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and parsing DCI carried in the bit string according to the DCI format.
NPL2 discloses blind detection of PDCCH, wherein a DCI header includes a few bits (Sec. 2 and Fig. 1). But, as argued persuasively by the applicant, “the "few bits" in the DCI header of NPL2 are only used to indicate how the remaining bits should be interpreted, and are not used to indicate DCI payload size or corresponding DCI format”, and that “there is no teaching or suggestion in NPL2 that downlink assignment, uplink grant or reconfiguration indicated by the 'few bits" in the DCI header of NPL2 could be used to determine a DC format of DCI transmitted in PDCCH”.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claim 27 mutatis mutandis.  Accordingly, claims 1-4, 6-8, 12-13, 27, and 49-52 are allowed.

Regarding claim 29, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein before the step of transmitting a DCI corresponding to the indication information to the terminal by a physical downlink control channel (PDCCH), the method further comprises: configuring an indication field in the DCI; wherein the indication field is used to indicate the DCI format of the DCI.
wherein the step of configuring an indication field in the DCI, comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format; configuring bit number of the indication field in the DCI according to number information of the DCI format corresponding to the candidate DCI payload size indicated by the indication information”.
The same reasoning applies to claim 29 mutatis mutandis as discussed above for claim 1.  Accordingly, claims 29-31, 34, and 36-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471